Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an amendment filed on 6/09/2022.
2.    Claims 1-21 are pending wherein independent claims 1, 15, and 20-21 are amended. An IDS (6/09/2022) is also considered.
Response
3.	Due to the amendment (6/09/2022), the examiner withdraws prior rejections on - 35 USC §102 or  35 USC §103; therefore, the arguments (if there is any) are moot. New grounds of rejections are presented herein .
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The claimed invention is directed to a method of classifying/grouping related sensor data (i.e., using GPS locations & timestamps for grouping/sorting together in a database).
4.	Claims 1-14,  and 19-21 are rejected under 35 U.S.C. 103 as being obvious over Li, in view of Duan (CN 107450539 B).
A. Per claims 1,  and 20: Li et al., teach a method, a system, and a medium of generating autonomous vehicle data, comprising features:
-  receiving autonomous vehicle data collected using an autonomous vehicle sensor suite (see Li col. 2 lines 46-57, wherein each instance of autonomous vehicle data includes an autonomous vehicle time stamp (see Li col. 3 lines 46-55) and at least one of the sensors of the autonomous vehicle sensor suite detects an additional vehicle in an environment (i.e., “Based on the real-time traffic information, MPOI information, and location information, as well as real-time local environment data detected or sensed by sensor system 115 (e.g., obstacles, object(s)/structure(s), nearby vehicles),”, see Li col. 5 lines 34-47);
- receiving additional vehicle data collected using an additional vehicle sensor suite (see Li col. 5 lines 34-47) wherein each occasion of additional vehicle data has an additional vehicle time stamp (see Li col. 4 lines 59-62).
- temporally correlating/matching (see Li col. 9 lines 10-34) one or more instances of autonomous vehicle data with one or more timestamp/instances of additional vehicle data using the autonomous vehicle time stamps and the additional vehicle timestamps (i.e., using “corresponding timestamp representing the time of the recording,” see Li col. 3 lines 8-10). 
- generating a plurality of labels (see Li col. 2 lines  54-57 and col. 11 lines 22-29) identifying the additional vehicle in the one or more temporally correlated/matching/sorting/representing time/instance of autonomous vehicle data detecting the additional vehicle (i.e., sensing data are integrated to assist an autonomous vehicle “decision module 303 and planning module 304 may be integrated as an integrated module”, (see Li col. 8 lines  3-7).
	Li does not use a claimed term “an instance”; however, this is similar to using a separate timestamp by Li, to indicate/naming a particular event for references (i.e., at different points in time, see Li col. 11 lines 36-46).
	Li does not disclose that an instance of sensing data is within a threshold range of proximity of a vehicle. However, Duan suggests this claimed idea (i.e. see Duan, 1st para. of pg. 9 “if it judges that the ranging result of someone or some sensor and other sensors measuring result or the average difference exceeds a certain threshold. then the sensor needs to adjust, ” that means, the inventor advises that if an instance of sensing data is within a threshold proximity, no need to adjust a vehicle’s sensor (moving a vehicle within a sensing range)), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li with Duan, by using “an instance” to indicate of a similar event while detecting an object/(a point) for label (at a certain location)  as using “an instance” within a threshold range  or with “a timestamp” to clearly indicating/naming a particular event for filtered references.
B. Per independent claim 21: The rationales and references for a rejection of claim 1 are incorporated.
In addition, claim 21 requires “temporally correlating one or more instances of autonomous vehicle data with one or more instances of additional vehicle data using the autonomous vehicle time stamps and the additional vehicle time stamps; and
generating labels identifying the additional vehicle in a correlated instance of autonomous vehicle data (see Li col. 2 lines 27-29, and lines 46-57).
Li also teaches about matching/correlating occasion/instance based on timestamps see Li col. 6 lines 38-56).
	Therefore, similar rationales and reference set forth are also applied to claim 21 for a 35 USC 103 rejection.
C. Per claims 2, 11, and 16: Applicant claims about using different sensors on an AV, and wherein the first sensor suite of the first vehicle includes a Global Positioning System (GPS) unit, a radio direction and ranging (RADAR) unit, a light detection and ranging (LIDAR) unit, one or more cameras 211, or an inertial measurement unit (IMU) - 
Li et al also teach that the autonomous vehicle data comprises at least one or more “removable” cameras to record image(s) (i.e., “…. Cameras 211 may be still cameras and/or video cameras. A camera may be mechanically movable, for example, by mounting the camera on a rotating and/or tilting a platform” see Li col.4 lines 13-35).
D. Per claim 3: Li also suggests that wherein automatically generating the one or more object labels for the first instance of sensor data by mapping the one or more object labels included in the second instance of sensor data to the one or more corresponding locations of the one or more objects in the first instance of sensor data comprises:
for each object labeled in the second instance of sensor data:
determining a location of the object in the second instance of sensor data (see Li col. 2 lines 37-41);
determining a corresponding location of the labeled object in the first instance of sensor data (i.e., using a GPS see Li col. 3 lines 6-21). 
generating a corresponding object label for the object at the corresponding location of the labeled object in the first instance of sensor data (see Li col. 11 lines 25-29); and
storing/adding the generated corresponding object label to the first instance of sensor data (i.e., using all available labels, see Li col. 3 lines 6-26) .
F. Per  dependent claims 4, and 18: Li  also teaches about determining the location of the object at a time, and determining a corresponding location of the object at different time comprises:
determining the location of the object in an instance of data with respect to a common coordinate system (i,e., using a GPS for a vehicle’s location, see Li col. 3 lines 6-24) and
determining the location of the object in the instance of data with respect to the common coordinate system (i,e., using a GPS to determine another vehicle’s location, see Li col. 3 lines 6-24).
G. Per claims 5, and 19:  In the same pattern  Li also suggests a claimed feature of determining a location of an object in the data and determining the corresponding location of that/labeled object based on time:
determining a location of an object in different instance of data with respect to a common coordinate system (i,e., using a GPS, and its coordinate system for a vehicle’s location, see Li col. 2 lines 35-45, and col. 6 lines 38-40). and
determining the location of that/labeled object with respect to the common coordinate system, (i,e,, using a GPS, and its coordinate system for another vehicle’s location because  Li already suggests: “multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102” see Li col. 3 lines 33-35).
GPS locations are represented by a common coordination as a standard system; therefore, Li suggests these claimed limitations.
H. Per dependent claim 6: Duplication a similar step is obvious according to a precedent case law (see USPTO MPEP 2144) – Claim 6 requires similar steps to be done to another vehicle as required in rejected claim 2; therefore, similar rationales and references are applied for an obvious rejection.
J. Per claims 7-8, and 12-13: Li also suggests that a removable hardware pod is mounted onto the vehicle (i.e., “using a 3D LIDAR device mounted on an ADV” it implies here that a removable component/pod is used, see Li col. 2 lines 58-63).
K. Per dependent claims 7, 9, 12, and 14:   Li et al also teach that a different vehicle is a non-autonomous vehicle and that vehicle sensor is a removable hardware component/pod (i.e., using a removable camera in “mounting the camera on a rotating and/or tilting a platform” see Li col. 4 lines 30-35)
	Li et al., also suggest that “additional vehicle is a non-autonomous vehicle and the additional vehicle sensor suite is a removable hardware pod.” (i.e., “nearby vehicles” with same equipment to perform V2V communication, see Li col. 5 lines 34-47).
L. Per claims 8, 13: Li et al., teach that portable/removable hardware structure/pod comprises at least a camera (i.e., a mountable structure “Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle” see Li col. 4 lines 30-35).
M. Per claim 12:  Li also teaches a feature of receiving additional vehicle data collected from additional vehicles; and generating labels identifying each additional vehicle in the autonomous vehicle data (i.e., labeling/identifying an object, see Li col. 7 lines 1-13) where at least one of the sensors of the autonomous vehicle sensor detects each additional vehicle in the additional vehicles (i.e., ”Cameras 211 may include one or more devices to capture images of the environment surrounding the autonomous vehicle” and see Li col. 3 lines 28-35 “FIG. 1 is a block diagram illustrating an autonomous vehicle network configuration according to one embodiment of the invention. Referring to FIG. 1, network configuration 100 includes autonomous vehicle 101 that may be communicatively coupled to one or more servers 103-104 over a network 102. Although there is one autonomous vehicle shown, multiple autonomous vehicles can be coupled to each other and/or coupled to servers 103-104 over network 102”
or see Li et al., col. 4 lines 13-35
N. Per claims 9, and 14: Li teaches about using a portable/ removable hardware components/ structures (see spec. fig. 2A: sensors, cameras, LIDAR, OBD II, USB ports, AC ADAPTER, 12  SOURCE .ETC)  are mounted on an additional vehicle (see Li et al., para. [0025], [0027],[0031]).
5.	Claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Duan.
The rationales and references for a rejection of claim 1 are incorporated. 
Claim 10 is a method claim, requiring a limitation that data is selected from a group consisting of a vehicle make, a vehicle model, a vehicle color, a vehicle year, one or more vehicle dimension measurements, and a position of where the removable hardware pod is mounted on the additional vehicle, and combinations thereof (e.g., vehicle’s GPS position, a vehicle’s shape/body/size this limitation is a non-functional descriptive material that do not change a claimed step of “receiving data “from another nearby vehicle in claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Li  with Duan, to use sensors with ability of receiving data from different nearby sources; therefore, similar rationales are applied as in rejected claim 1.
6.	Claims 15, and 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Duan, and in view of Du et al. (US Pub. 20190064811 A1).
A. Per claim 15:  The rationales and references for a rejection of claim 1 are incorporated. 
	Li et al., monitor vehicles’ locations in same instances;  Li et al., do not disclose about using mounted proximity sensors to monitor proximate vehicles.
Li does not disclose to determining the autonomous vehicle is co-present/(similar, identical, same) in the environment with the additional vehicle by comparing a signal /barcode from an autonomous vehicle proximity sensor and a signal from an additional vehicle proximity sensor, wherein the signal from the autonomous vehicle proximity sensor and the signal from the additional vehicle proximity sensor indicate the vehicles are co-present/(similar, identical, same area/zone)  – (this limitation requires comparing barcodes for a match/confirming identical signal(s) come from the same object/place, (i.e., “FIG. 4, each of objects 401-407 determines its location and a time of recording the location, and transmits a GPS message to ADV 300.”) see Li col. 9 lines 10-15).
	However, Du et al., suggest that claimed idea (see Du et al, para. [0032] “An intelligent highway system can be configured to monitor locations, speeds and trajectories of a plurality of vehicles, with such information employed to facilitate control of one or a plurality of similarly-situated vehicles. This can include communicating geographic location, forward velocity and acceleration rate of one or more vehicles in relation to the vehicle 10” & CLAIM 9) and (i.e., “radar sensor and a camera in one embodiment, although the disclosure is not so limited. Placement of the aforementioned spatial sensors 41 permits the spatial monitoring controller 140 to monitor traffic flow including proximate vehicles and other objects around the vehicle 10” See Du et al, para.. [0025] “)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Li and Duan with Du et al. to determine the vehicles are in proximity to prevent a possible collision.
B. Per claim 18:  The rationales and reference for a rejection of claim 17 are incorporated. 
Li et al, also teach a feature of determining, after a determination the autonomous vehicle is co-present in the environment with the additional vehicle, a location of the autonomous vehicle in the environment in each instance of autonomous vehicle data and a location of the additional vehicle in the environment in each instance of autonomous vehicle data by localizing the autonomous vehicle (i.e., monitoring surrounding images of an autonomous vehicle, see Li col., 6 lines 38-67) and the additional vehicle using one or more shared landmarks in the environment identified in the instance of autonomous vehicle data and the corresponding instance of additional vehicle data (this claimed limitation requires that both vehicles use landmark(s) for identification (i.e., using same “shared-landmark” - see Li col. 6 lines 57-67)
7.	Claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Duan, in view of Du et al, and in view of Howard (US Pub 20200222010 A1).
This claimed limitation requires that a host vehicle detects same data as an additional vehicle.
The rationales and references for a rejection of claim 15 are incorporated. 
Li et al., also suggest claimed features of:
determining additional vehicle data and autonomous vehicle data where the additional vehicle is co-present with the autonomous vehicle (this claimed limitation requires comparing/confirming  signal(s)  to a same zone coming from different sources at a similar timestamp – i.e., “match the GPS message with one or more LIDAR data points by matching the timestamps” see Li col. 9 line 59  to col. 10 line 6) and
determining, in the autonomous vehicle data, one instance of autonomous vehicle data where only the additional vehicle is detected by a vehicle sensor (e.g., detecting data from nearby vehicles, see Li col.4 lines 36-43).
Li does not disclose that a subset of vehicle is sorted for further identifying.
However, Howard suggests that claimed idea (See Howard, para. [0648] “Transportation. Embodiments may provide features for automated and connected vehicle technologies and for the development of autonomous cars, connected cars, and advanced driver assistance systems. Embodiments may be applied to autonomous connected vehicles, where vehicles that use multiple communication technologies to communicate with the driver, such as to other cars on the road (vehicle-to-vehicle [V2V]), roadside infrastructure (vehicle-to-infrastructure [V2I]), and the "Cloud" [V2C]. Embodiments may be used to not only improve vehicle safety, but also to improve vehicle efficiency and commute times and facilitate autonomy in use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Li, Duan, and Du et al, with Howard to sort a portion of proximity vehicles for identifying a correct potential source of collision for a prevention.
8.	Claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Duan, in view of Du et al., and in view of Lee et al. (US Pub. 20190018423A1).
The rationales and references for rejection of claim 15 are incorporated.
Li, Duan, and Du et al do not expressly disclose locations of proximal vehicles together with corresponding instances of time for comparison.
However, Lee et al., suggest that claimed idea: determining, after a determination the autonomous vehicle is co-present in the environment with the additional vehicle, a location of the autonomous vehicle in the environment in each instance of autonomous vehicle data utilizing GPS data from each instance of autonomous vehicle data and a location of the additional vehicle in the environment in each instance of autonomous vehicle data utilizing GPS data (i.e., “the present disclosure solved for the localization as finding a location of a vehicle by matching an image with a database of GPS-tagged images” see Lee et al.,  para. [0012], [0040]) from each instance/barcode of additional vehicle data (this claimed limitation requires that both vehicle exchanges GPS data/coordination with similar timestamps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Li, Duan, and Du et al., with Lee et al., to determine the vehicles are in proximity at same corresponding times to prevent a possible collision between vehicles.
Note: This claim 17 is broader than rejected claim 3 because it does not require a limitation of “adding/storing the generated corresponding object label to the first instance of sensor data”.
- a familiar act of adding/storing an object’s label/name for use (in a database) corresponding to its scanned location/timestamp has been obvious to one with skill in the art.

Conclusion
9.	Claims 1-21 are still rejected.  Accordingly, THIS ACTION IS MADE FINAL  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662